DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12/23/20, are acknowledged.
	Claims 24-34 have been amended.
	Claims 42-49 have been added.
	Claims 24-34 and 42-49 are pending.

Claims 24-29 and 42-45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-34 and 46-49 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The species of T cell epitope are also rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/19 and 2/27/20 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Richard Schabowsky on 2/12/21.

IN THE CLAIMS:

In claim 24, lines 2-4, “wherein said first polypeptide chain consists of” has been replaced with “wherein said first polypeptide chain is a fragment of an immunoglobulin consisting of”, and in line 6, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

In claim 30, lines 4-5, “wherein said first polypeptide chain consists of” has been replaced with “wherein said first polypeptide chain is a fragment of an immunoglobulin consisting of”, and in line 7, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

In claim 42, line 3, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

In claim 44, line 4, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

In claim 46, lines 2-3, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

In claim 48, line 4, “Ig molecule or portion thereof” has been replaced with “immunoglobulin polypeptide”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644